ACCEPTED
                                                                                         01-15-00233-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   5/14/2015 9:40:26 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                           NO. 01-15-00233-CV
                ________________________________________
                                                            FILED IN
                                                     1st COURT OF APPEALS
                       IN THE COURT OF APPEALS           HOUSTON, TEXAS
                        FOR THE FIRST DISTRICT       5/14/2015 9:40:26 AM
                           HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                ________________________________________     Clerk


EL AHORRO PROPERTIES, LLC, ADVENTURE SUPERMARKETS, LLC
             and ROSARA INVESTMENTS, LLC
                                Appellants

                                           vs.

                               AYDA MARTINEZ
                                           Appellee


_________________________________________________________________

              AMENDED JOINT MOTION TO DISMISS
__________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 42.1, Appellants and

Appellee file this amended joint motion to dismiss the appeal and would

respectfully show this Court as follows:

      1.    The parties have reached an agreement to abate the underlying lawsuit

pending mediation and, if mediation is unsuccessful, arbitration. As a result,

Appellants no longer wish to pursue this appeal.

      2.    In accordance with their agreement, the parties jointly request that the

Court grant this motion and dismiss the appeal.
      3.    In further accordance with their agreement, all taxable Court costs

shall be paid by the party who incurred same.

                                      Respectfully submitted,

                                      EGGLESTON & BRISCOE, LLP
                                      4800 Three Allen Center
                                      333 Clay Street
                                      Houston, Texas 77002
                                      (713) 659-5100 – Telephone
                                      (713) 951-9920 – Facsimile


                                      By:     /s/ David W. Smith
                                            David W. Smith
                                            State Bar No. 24027868
                                            dws@egglestonbriscoe.com

                                      ATTORNEYS FOR APPELLANTS

                                      MOLINA LAW FIRM
                                      11550 Fuqua, Suite 580
                                      Houston, Texas 77034
                                      (281) 922-4300 – Telephone
                                      (281) 922-4325 – Facsimile


                                      By:     /s/ Rick Molina
                                            Rick Molina
                                            State Bar No. 00784621
                                            rmolina@molinalawfirm.com

                                      ATTORNEYS FOR APPELLEE




                                        2
                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Rick Molina, counsel for Appellee, and

Appellee does not oppose dismissal and has joined this motion.



                                             __/s/ David W. Smith_______
                                             David W. Smith



                         CERTIFICATE OF SERVICE

   I certify that a true and correct copy of the foregoing instrument was served on

the following counsel of record via electronic notification and/or facsimile on this

the 14th day of May 2015:


      Rick Molina
      Molina Law Firm
      11550 Fuqua, Suite 580
      Houston, Texas 77034


                                             __/s/ David W. Smith_______
                                             David W. Smith




                                         3